Case 3:19-cv-08687-AET Document17 Filed 06/11/20 Page 1 of 20 PagelD: 979

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY

YVONNE MAXWELL,

Plaintiff,

Civ. No. 19-8687
v. : OPINION

COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

THOMPSON, U.S.D.J.

 

INTRODUCTION

This Social Security appeal comes before the Court to review, pursuant to 42 U.S.C. §
405(g), the final decision of Defendant Commissioner of Social Security (the “Commissioner”)
denying Plaintiff Yvonne Maxwell’s (“Plaintiff”) application for disability insurance benefits
under Title II of the Social Security Act (“Title II”), 42 U.S.C. § 401 et seg. Plaintiff seeks
reversal or remand of the Commissioner’s decision. (Pl.’s Br. at 10, ECF No. 10.) The
Commissioner seeks affirmance of the decision. (Def.’s Br. at 1, ECF No. 26.) The Court has
decided this matter based on the written submissions of the parties and without oral argument
pursuant to Local Civil Rule 9.1(f). For the following reasons, the decision of the Commissioner
is affirmed.

BACKGROUND

I. Procedural History

On May 20, 2015, Plaintiff filed a Title II application for disability insurance benefits due

to back problems, right leg problems, right foot problems, and breast cancer. (Admin. R. (“R.”)
Case 3:19-cv-08687-AET Document17 Filed 06/11/20 Page 2 of 20 PagelD: 980

53.) Plaintiff alleges an onset date of disability beginning March 15, 2007, when Plaintiff was
thirty-five years old, and a date last insured of December 31, 2013. (R. 53.) The claim was
denied on August 15, 2015. (R. 53-62.) Plaintiff’s request for reconsideration was denied on
October 28, 2015. (R. 65-74.) Plaintiff requested a hearing before an Administrative Law Judge
(“ALJ”) (R. 87-88), which was held on December 18, 2017 (R. 15). On February 13, 2018, the
ALJ issued a finding that Plaintiff was not disabled during the relevant time period. (R. 22.) On
January 10, 2019, the Appeals Council denied Plaintiffs request for review. (R. 1.)

On March 18, 2019, Plaintiff commenced the present action, requesting judicial review of
the ALJ’s decision pursuant to 42 U.S.C. § 405(g). (ECF No. 1.) Plaintiff submitted a brief to the
Court on August 2, 2019. (ECF No. 10.) The Commissioner submitted a responsive brief on
November 15, 2019 (ECF No. 15), and Plaintiff filed a Reply on December 2, 2019 (ECF No.
16). Plaintiff's appeal is presently before the Court.

II. Medical Records —

Prior to Plaintiff’s alleged onset date of disability, Plaintiff worked as a human service
assistant at Trenton Psychiatric Hospital. Outpatient hospital records from the Corporate Health
Center indicate that Plaintiff sustained injuries on March 15, 2007 after she was pushed to the
floor at work. (R. 278.) The Progress Note from Plaintiff’s initial visit found a lumbar contusion,
right knee contusion, and bilateral ankle sprain after ruling out fractures through X-rays. (R. 301,
324-26.) Plaintiff initially returned to work, but began having increased pain and, on April 10,
2007, returned to the Corporate Health Center, where the doctors ruled out deep vein thrombosis
with testing and assessed a likely muscular strain. (R. 295-97, 306.) On April 13, 2007, doctors
at the Corporate Health Center concluded that Plaintiff had a right leg sprain/strain and

recommended that Plaintiff begin physical therapy. (R. 294.) Throughout Plaintiff’s April 2007
Case 3:19-cv-08687-AET Document17 Filed 06/11/20 Page 3 of 20 PagelD: 981

visits to the Corporate Health Center, Plaintiff exhibited a minimal limp, but by May 2007,
Plaintiff no longer exhibited a limp. (R. 292~94.)

On April 18, 2007, Richard Stoneking, P.T., P.A. at Orthopedic and Sports Physical
Therapy examined Plaintiff and noted that Plaintiff could “ambulate without assistive devices
other than the aforementioned knee brace” and found Plaintiff’s injuries to be consistent with a
knee contusion. (R. 305.) Mr. Stoneking recommended physical therapy three times a week for
two weeks. (R. 305.) On May 2, 2007, however, Mr. Stoneking discharged Plaintiff from his care
due to her repeated failure to attend therapy appointments. (R. 304.)

An MRI taken in May 2007 was normal, and Plaintiff returned to unrestricted duty. (R.
290.) A second MRI in October 2007 was also normal. (R. 474.) In November 2007, Plaintiff
sought treatment from Dr. Adam Sackstein at the Pain Management Center and reported
increased pain, which disturbed her sleep and was exacerbated by “[l]ying supine, walking, heat
and stress.” (R. 364.) Dr. Sackstein’s report notes that an EMG! revealed an L5 radiculopathy,”
but an MRI “was unrevealing.” (R. 365.) Dr. Sackstein performed two lumbar epidural steroid
injections to relieve the pain, but they were unsuccessful. (R. 364-66, 357-63.) In 2008, Plaintiff

began seeing Dr. Maher Ibrahim, a pain management specialist, who performed two additional

 

' “Flectromyography (EMG) measures muscle response or electrical activity in response to a
nerve’s stimulation of the muscle. The test is used to help detect neuromuscular abnormalities.”
Electromyography (EMG), Johns Hopkins Medicine (last visited June 8, 2020),
https://www.hopkinsmedicine.org/health/treatment-tests-and-therapies/electromyography-emg.

* “Lumbar radiculopathy refers to disease involving the lumbar spinal nerve root. Lumbar
radiculopathy may occur when the spinal nerve roots are irritated or compressed by one of many
conditions, including lumbar disc herniation, spinal stenosis . . . or other degenerative disorders.”
Lumbar Radiculopathy (Nerve Root Compression), Emory Healthcare (last visited June 8, 2020),
https://www.emoryhealthcare.org/orthopedics/lumbar-radiculopathy.html. Lumbar radiculopathy
is also called Sciatica. Id.
Case 3:19-cv-08687-AET Document17 Filed 06/11/20 Page 4 of 20 PagelD: 982

epidural steroid injections, a right sacroiliac joint block, and right facet blocks, all of which only
brought temporary relief. (R. 480-501.)

On April 24, 2008, Plaintiff returned to physical therapy at Orthopedic and Sports
Physical Therapy. (R. 352) Plaintiff stated that an MRI had revealed an L5 herniated disk, and
that she was taking Percocet and steroid injections for pain relief. (R. 352.) Plaintiff further
reported that she “has been unable to bend over . . . go dancing and resume her usual activities”
and that “there are days where she is able to do more activity painfree but th[is] usually results in
increased pain the next 2-3 days.” (R. 352.) Chad Durboraw, P.T., found that Plaintiff presented
symptoms of chronic pain syndrome and recommended physical therapy three times a week for
four weeks. (R. 353.) Plaintiff attended at least two sessions but then cancelled the remaining
sessions. (R. 354.)

An MRI of Plaintiffs right knee taken on September 30, 2008 appeared normal. (R. 543.)
In a follow-up visit on October 9, 2008, Dr. Ibrahim noted that Plaintiff “walks with a cane,” but
also noted that “there is no motor deficit.” (R. 532.) On April 30, 2009, Plaintiff had an elective
discogram, which showed that L5-S1 was the “primary pain generator” in her case. (R. 481.)
However, Plaintiff also had a CT scan, which showed no evidence of a herniated disc or annular
tear. (R. 481.) Dr. Ibrahim’s physical examination also concluded that there was “no motor or
sensory deficit,” but that there was “tenderness over the lumbar spine.” (R. 481.)

On November 9, 2009, Plaintiff was examined by Dr. Marc Levine, an orthopedic
surgeon, who concluded that Plaintiff was not a surgical candidate based on the fact that a

functional capacity evaluation filled out by Plaintiff on September 28, 2009 showed
Case 3:19-cv-08687-AET Document17 Filed 06/11/20 Page 5 of 20 PagelD: 983

“questionable patient reliability.” (R. 461-62.)? On January 14, 2020, Plaintiff returned to Dr.
Ibrahim, who concluded that Plaintiff had “reached maximum medical improvement” regarding
her chronic back pain. (R. 467, 504.) Dr. Ibrahim later noted that Plaintiff could perform
“sedentary work, lift up to 10 pounds, can do eight hour keyboarding and she can drive.” (R.
469.) On March 29, 2010, Dr. Sackstein reported that, since Plaintiff's last visit in January 2008,
Plaintiff had undergone a new EMG, which revealed S1 radiculopathy. (R. 356, 473.) Dr.
Sackstein noted that he had nothing to offer Plaintiff from both “an interventional pain
management standpoint” and a “curative pain management standpoint,” and prescribed Plaintiff
tramadol and Elavil as “palliative” treatments. (R. 356, 473.)

On March 25, 2010 and November 4, 2010, David Weiss, D.O., a Certified Independent
Medical Examiner, submitted reports of Plaintiffs condition for the purpose of worker’s
compensation. (R. 437-58.) Plaintiff self-reported “difficulty with sitting and walking, each for
more than 15 minutes . . . difficulty with standing for more than 10 minutes .. . “use[] [of] a cane
for assistance on a daily and constant basis . . . [and] difficulty with repetitive bending, twisting
and lifting of more than one-half pound.” (R. 438.) Dr. Weiss diagnosed the following: (i)
chronic post traumatic lumbosacral strain and sprain; (ii) discogenic disease of the lumbar spine
L5-S1; and Gui) right lumbar radiculopathy. (R. 440.) Dr. Weiss reported that Plaintiff
“ambulates with a markedly forward-flexed antalgic gait.” (R. 441.) Regarding the right knee
injury, Dr. Weiss also diagnosed (1) post-traumatic internal derangement to the right knee and (ii)

post-traumatic patellofemoral arthralgia to the right knee. (R. 448.) Overall, Dr. Weiss found that

 

* Dr. Levine noted the following: “9/28/2009 Functional capacity evaluation has a reliability of
poor with noted significant submaximal effort.” (R. 461.)
Case 3:19-cv-08687-AET Document17 Filed 06/11/20 Page 6 of 20 PagelD: 984

Plaintiffs impairment “was estimated at 27 12% to the right leg for the right knee” and “37 4%
of partial total for the lumbar spine.” (R. 442.)

On December 15, 2010, Plaintiff had another MRI on her lumbar spine which showed no
abnormalities. (R. 429.) On January 3, 2011, Dr. Peter Blumenthal, another Independent Medical
Examiner, submitted a report finding that Plaintiff had “a 0% disability of the right leg” and a
“permanent disability of 5%” of the back, concluding that Plaintiff could work without
restrictions (R. 458.) Dr. Blumenthal noted that Plaintiff had “performed quite inconsistently” in
her functional capacity evaluation, and also stated that Plaintiff “walks with a cane in her right
hand and quite frankly, I do not see a true reason for the use of this cane.” (R. 456.)

On January 23, 2012, Dr. Benotti at the St. Francis Medical Center performed an
excisional biopsy of Plaintiff's left breast tissue due to suspicion of breast cancer. (R. 377-80.)
Dr. Benotti then referred Plaintiff to oncology for genetic testing on February 7, 2012. (R. 368.)
In a March 2, 2015 report, Dr. Blumenthal noted Plaintiffs breast cancer diagnosis and states
that Plaintiff underwent a lumpectomy but refused the suggested chemotherapy and radiation. (R.
776.)

On March 6, 2012, Dr. Charles Kososky of St. Francis Medical Center performed
electrodiagnostic studies on Plaintiff, which appeared normal (R. 761.) Dr. Kososky noted that
the “etiology most likely is a demyelination affecting the S1 root, but I am not able to establish
that the axon has been injured,”* and recommended repeat imaging of Plaintiff's lumbar spine

(R. 762.) Upon a physical examination of Plaintiff’s right leg, Dr. Kososky noted “no evidence

 

* “A demyelinating disease is any condition that results in damage to the protective covering
(myelin sheath) that surrounds nerve fibers in your brain, optic nerves and spinal cord.”
Demyelinating disease: What can you do about it?, Mayo Clinic (last updated May 5, 2020),
https://www.mayoclinic.org/diseases-conditions/multiple-sclerosis/expert-
answers/demyelinating-disease/faq-20058521.
Case 3:19-cv-08687-AET Document17 Filed 06/11/20 Page 7 of 20 PagelD: 985

25 66 9 86

of atrophy,” “normal strength,” “no obvious sciatic notch tenderness,” and very limited sensory
deficit despite Plaintiff's claims of numbness. (R. 761.)

Records from St. Francis Medical Center indicate that Plaintiff again reported pain in her
lower back and right knee in February and March of 2012, and an EMG was normal with “mild
demyelination of S1.” (R. 617, 621, 627.) Plaintiff was again assessed in August 2012 for
chronic back pain, and a lidocaine patch was unsuccessful. (R. 627.) In a June 27, 2013 follow-
up visit, Plaintiff reported that her back pain had been continuous for many months but was
relieved with Mobic (meloxicam). (R. 630.) Plaintiff also complained of numbness in her right
lower extremities and occasional difficulty controlling her urine. (R. 630.) A straight leg test was
negative, but the doctor noted lumbar spine tenderness and referred Plaintiff to neurosurgery for
epidural steroid injections. (R. 631.)

On June 3, 2014, Dr. Levine again examined Plaintiff and performed X-rays of her
lumbar spine. (R. 410.) The X-rays showed no abnormalities, and Dr. Levine noted that a prior
MRI showed “no evidence of neural impingent that would explain any type of radicular
symptoms that [Plaintiff] describes today.” (R. 410.) Dr. Levine also noted that Plaintiff had
injections in her spine as recently as 2013 but no recent physical therapy. (R. 408.) Dr. Levine’s
examination revealed that Plaintiff had full and symmetric motor strength throughout the lower
extremities, but the sitting straight leg test was positive in the right leg. (R. 409.) Dr. Levine
found that Plaintiff was at “maximum medical improvement regarding the injury of 2007” and
that nothing surgical could be done. (R. 410.) However, he opined that “there may be changes
going on in either [Plaintiff's] lumbar spine or her right hip or pelvis that may or may not be

related to her recent diagnosis of breast cancer from a metastatic standpoint that needs to be

worked up outside the worker’s compensation arena.” (R. 410.)
Case 3:19-cv-08687-AET Document17 Filed 06/11/20 Page 8 of 20 PagelD: 986

On March 2, 2015, Dr. Blumenthal again assessed Plaintiff's impairments. After
conducting a physical examination, Dr. Blumenthal reported only slight tenderness at the right
sciatic notch; no issues with the muscles, the lumbosacral junction, and the sacroiliac joints;
some hamstring tightness on the right straight leg raise; and normal heel and toe gait. (R. 776—
77.) The report concluded that Plaintiff’s condition had not worsened since Dr. Blumenthal’s
2011 examination, and that she “would be capable of working as a human services assistant if
she so desired.” (R. 777-78.)

Dr. Weiss performed a third assessment of Plaintiff on May 19, 2015. (R. 789.) The
report notes that Dr. Levine had diagnosed Plaintiff with low back pain and sciatica during his
June 3, 2014 examination. (R. 786.) Dr. Weiss declined to make an impairment determination,
and instead stated that additional studies were necessary. (R. 790.)

From July 2015 through June 2017, Plaintiff returned several times to St. Francis Medical
Center, where she was prescribed Percocet and Ambien. (R. 827-43.) Plaintiff was referred to
Dr. Kososky for another epidural injection. (R. 842.) Plaintiff also sought treatment at Revive
Spine and Pain Center from February 2017 through June 2017. (R. 844-67.) Plaintiff reported
that “[s]he was told to walk with a cane but does not like using a cane.” (R. 865.) An EMG of the
lower extremities performed on March 24, 2017 was normal. (R. 852.) As of April 14, 2017,
Plaintiff reported that her pain was “much improved” while on pain medication, but a later exam
noted that the “[p]ain has persisted for greater than 4 weeks and is functionally limiting the
patient daily.” (R. 848, 853.) Plaintiff repeatedly displayed a normal gait. (R. 846, 860, 863,
866.) On June 8, 2017, Plaintiff complained of recent onset right foot pain. (R. 847.) An MRI on
June 22, 2017 showed “mild multilevel disc disease and degenerative change,” while an X-ray of

the right foot showed no abnormalities. (R. 868). On July 28, 2017, Plaintiff underwent a lumbar
Case 3:19-cv-08687-AET Document17 Filed 06/11/20 Page 9 of 20 PagelD: 987

medial branch block. (R. 872-74.) Plaintiff did not experience immediate pain relief but was
instructed to follow up in ten days. (R. 874.)

On January 30, 2018, Plaintiff was assessed by Christine Hanna, P.A., at Revive Spine
and Pain Center, who filled out a Medical Source Statement regarding Plaintiff’s ability to work
in an eight-hour workday. (R. 882-85.) Ms. Hanna reported that Plaintiff’s significant side
effects from her medication “can be expected to limit the effectiveness of work duties . . . for
frequent (34% to 66% of an 8-hour workday) periods of time.” (R. 883.) Ms. Hanna also
reported that Plaintiff would need to lie down or recline for at least one and a half to two hours
during the day on a daily basis, and that Plaintiff's symptoms would result in her being “off task”
25% or more in a typical workday. (R. 883-84.) Ms. Hanna also reported that that Plaintiff could
only sit for less than two hours, stand/walk for up to one hour, lift ten pounds rarely, and walk
one to two city blocks without rest. (R. 885.) When asked whether it is “reasonably necessary or
recommended that your patient use a cane,” Ms. Hanna responded, “Sometimes.” (R. 885.)

Il. Hearing Before the ALJ

A. Plaintiff's Testimony

At the hearing before the ALJ, Plaintiff testified that, on March 15, 2007, Plaintiff
suffered injuries at work when she was thrown into a wall while attempting to break up a fight at
work. (R. 37.) After the accident, Plaintiff was bedridden for three months and experienced
constant pain in her lower back and legs. (R. 39-40.) Plaintiff was prescribed Percocet and
muscle relaxers. (R. 40.) Plaintiff testified that she was still taking Percocet at the time of the
hearing. (R. 41.) Plaintiff also testified that she needs to urinate fifteen times per day because the

nerves in her back are on her bladder. (R. 42.) Due to the frequent urination and pain, Plaintiff
Case 3:19-cv-08687-AET Document17 Filed 06/11/20 Page 10 of 20 PagelD: 988

testified that she can only sleep about four hours a night and needs to nap several times
throughout the day. (R. 46.)

As for motor functions, Plaintiff testified that she can only sit for about twenty minutes
before she has to stand up, and that she can only stand for about fifteen or twenty minutes before
she must sit down. (R. 44-45.) Plaintiff stated that she was prescribed a cane in 2007 or 2008,
but she only uses the cane on days when her legs feel especially painful. (R. 45.) Plaintiff
testified that she could at most lift a gallon of milk. (R. 46.) Plaintiff's son primarily does the
housework, while Plaintiff occasionally grocery shops with the assistance of a scooter. (R. 46—
47.) Plaintiff does not have a driver’s license and says she cannot take public transportation due
to her condition. (R. 47.)

B. Vocational Expert Testimony

The Vocational Expert (“VE”) classified Plaintiffs prior work as a human service
assistant to be a “semi-skilled” profession in the “medium exertional range.” (R. 49.) Based on a
hypothetical posed by the ALJ as to Plaintiff’s physical abilities, the VE opined that Plaintiff
would not be able to perform her past work (R. 49-50), but could perform several jobs in the
“light exertion range” such as cashier II, information clerk, or storage rental facility clerk (R.
50). However, the VE said that these jobs would not be available if “the hypothetical individual
would be off task 15 percent in an eight-hour workday and absent two days a month.” (R. 51.)

LEGAL STANDARD
I. Disability Determination by the Commissioner

Disability is the “inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than 12

10
Case 3:19-cv-08687-AET Document17 Filed 06/11/20 Page 11 of 20 PagelD: 989

months.” 42 U.S.C. § 423(d)(1)(A). To show disability, a claimant must “furnish[] such medical
and other evidence of the existence thereof as the Commissioner of Social Security may require.”
§ 423(d)(5)(A).

The Commissioner employs a five-step sequential evaluation process for disability
claims. See generally 20 C.FR. § 404.1520(a)(4)@)-(v); Plummer v. Apfel, 186 F.3d 422, 428 (3d
Cir. 1999). The threshold inquiry in this process is (1) whether the claimant has engaged in any
substantial gainful activity since her alleged disability onset date. § 404.1520(a)(4)(). If not, the
Commissioner considers (2) whether the clatmant has any impairment or combination of
impairments that is “severe,” such that it limits the claimant’s “physical or mental ability to do
basic work activities.” §§ 404.1520(b)-(c), 404.1521. If the claimant has a severe impairment,
the Commissioner then examines the objective medical evidence to determine (3) whether the
impairment matches or medically equals one of the impairments listed in 20 C.FR. Part 404,
Subpart P, Appendix 1. §§ 404.1520(d), 404.1525, 404.1526. If so, the claimant is eligible for
disability benefits. § 404.1520(d). If not, (4) the Commissioner assesses the claimant’s residual
functional capacity (“RFC”), which is the claimant’s remaining ability to work given her
impairments. § 404.1520(e). Comparing the RFC with the requirements of past relevant work,
the Commissioner determines whether the claimant has satisfied her burden of establishing that
she is unable to return to her past relevant work. §§ 404.1520(f), 404.1560(b); Poulos v. Comm’r
of Soc. Sec., 474 F.3d 88, 92 (3d Cir. 2007). If the claimant meets this burden, the burden shifts
to the Commissioner to show (5) whether other work exists in significant numbers in the national
economy that the claimant could perform given her medical impairments, age, education, past
work experience, and RFC. § 404.1520(g); Poulos, 474 F.3d at 92. If such work does not exist,

the claimant is deemed disabled. § 404.1520(g)(1).

Il
Case 3:19-cv-08687-AET Document17 Filed 06/11/20 Page 12 of 20 PagelD: 990

I. District Court Standard of Review

Section 405(g) empowers district courts to “affirm[], modify[], or revers[e] the decision
of the Commissioner of Social Security, with or without remanding the cause for a rehearing.” 42
U.S.C. § 405(g). In reviewing the ALJ’s decision, the court reviews questions of law de novo and
questions of fact under a “substantial evidence” standard of review. Id.; Poulos, 474 F.3d at 91.
“Substantial evidence is defined as ‘more than a mere scintilla;’ it means ‘such relevant evidence
as a reasonable mind might accept as adequate.’” Thomas v. Comm’r of Soc. Sec. Admin., 625
F.3d 798, 800 Gd Cir. 2010) (quoting Plummer, 186 F.3d at 427). Where the Commissioner’s
factual findings are supported by substantial evidence in the record, they are considered
conclusive even though the Court might have decided the inquiry differently. § 405(g); Hagans v.
Comm’r of Soc. Sec., 694 F.3d 287, 292 (3d Cir. 2012). However, the Commissioner must
“analyze[] all evidence and... sufficiently explain[] the weight he has given to obviously
probative exhibits.” Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978) (internal quotations
omitted); accord Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 122 (Gd Cir. 2000).

DISCUSSION

At Step One, the ALJ found that Plaintiff had not engaged in substantial gainful activity
since her alleged onset date of disability of March 15, 2007. (R. 17.) At Step Two, the ALJ found
that Plaintiff's right L5 radiculopathy was a severe impairment. (R. 18.) At Step Three, the ALJ
found that Plaintiffs impairment did not meet or medically equal the criteria of any of the listed
impairments. (R. 18.) At Step Four, the ALJ concluded that:

[Plaintiff] has the [RFC] to perform a range of light work as defined in 20 CFR

404.1567(b). Specifically, she can lift and carry 20 pounds occasionally and 10

pounds frequently; sit for 6 hours; stand and walk for 4 hours; and push/pull as

much as she can lift/carry. She can operate foot controls with her left foot

occasionally. She can climb ramps and stairs occasionally; climb ladders, ropes,
or scaffolds occasionally; balance occasionally; stoop occasionally; kneel

12
Case 3:19-cv-08687-AET Document17 Filed 06/11/20 Page 13 of 20 PagelD: 991

occasionally; crouch occasionally; and crawl occasionally. She can work at

unprotected heights occasionally, in humidity and wetness occasionally, in dust,

odors, fumes and pulmonary irritants occasionally, in extreme cold occasionally,

in extreme heat occasionally.

(R. 18.) Although the ALJ found that Plaintiff could not perform any past relevant work, the ALJ
determined that Plaintiff could perform jobs such as cashier II, information clerk, and storage
rental facility clerk. (R. 21-22.)

In reaching this determination, the ALJ primarily relied on outpatient records from the
Corporate Health Center, physical therapy records from Orthopedic and Sports Medicine,
outpatient records from the Pain Management Center, progress notes from May 2009 through
June 2014, and the 2015 report from Dr. Blumenthal insofar as it refers to a 2013 assessment by
Dr. Levine. (R. 20.) The ALJ also acknowledged Plaintiff’s Function Report, which Plaintiff
submitted on June 12, 2015. (R. 212—23.)° However, the ALJ stated that “little weight is afforded
to [the Function Report] as it is not impartial and was prepared 1.5 years after the claimant’s date
last insured.” (R. 20.) Similarly, the ALJ afforded little weight to the opinions prepared for
worker’s compensation in Exhibits 5P, 9F, and 11F because “worker’s compensation is a
different program from Social Security and has different requirements.” (R. 20.) Based on the
above, the ALJ concluded that “the claimant’s statements concerning the intensity, persistence
and limiting effects of these symptoms are not entirely consistent with the medical evidence and
other evidence in the record.” (R. 20.)

Plaintiff argues that the ALJ erred in the following ways: (i) “failing to evaluate the

treating source opinion of Christine Hanna,” (ii) failing to address Exhibits 12F—20F altogether,

 

> In Plaintiff’s Function Report, Plaintiff stated that she can walk ten to fifteen minutes before
needing to rest for thirty minutes and can pay attention for one to one and a half hours. (R. 217.)
Plaintiff also reported that her condition affects lifting, walking, sitting, squatting, stair climbing,
and using hands. (R. 216.)

13
Case 3:19-cv-08687-AET Document17 Filed 06/11/20 Page 14 of 20 PagelD: 992

(iii) failing to address Plaintiff's need to use a cane, and (iv) failing to consider the worker’s
compensation opinions. (Pl.’s Br. at 1-2, ECF No. 10.) The Court will consider each of these
arguments in turn.
I. Christine Hanna Opinion

Plaintiff first asserts that the ALJ erred by failing to address the report by Christine
Hanna, P.A. (“Hanna Report”), which was submitted to the ALJ on February 2, 2018 after the
hearing but prior to the ALJ’s decision. (P1.’s Br. at 12.)° Hanna assessed Plaintiff’ s physical
impairments as of January 30, 2018 and found that Plaintiff could only sit for less than two
hours, stand/walk for up to one hour, lift ten pounds rarely, and walk one to two city blocks
without rest. (R. 885.) Hanna’s assessment also found that Plaintiff's symptoms would cause her
to be off task 25% or more of an eight-hour workday. (R. 884.) These findings run contrary to
the ALJ’s RFC determination (see R. 18), and the ALJ did not reference the Hanna Report in his
decision. Plaintiff argues that this omission warrants reversal because, under Burnett, an ALJ is
required to provide an explicit rationale for rejecting probative evidence. (P1.’s Br. at 12-13.)
Burnett, 220 F.3d at 121 (“In making a [RFC] determination, the ALJ must consider all evidence
before him... In the absence of such evidence, the reviewing court cannot tell if significant
probative evidence was not credited or simply ignored.”); see also Fargnoli v. Massanari, 247
F.3d 34, 42 (3d Cir. 2001) (‘Where there is conflicting probative evidence in the record, we
recognize a particularly acute need for an explanation of the reasoning behind the ALJ’s

conclusions ....”).

 

® Despite being submitted after the hearing, the ALJ admitted the opinion into the record as
Exhibit 21P. (R. 27.)

14
Case 3:19-cv-08687-AET Document17 Filed 06/11/20 Page 15 of 20 PagelD: 993

Defendant responds that the Hanna Report was not probative—and therefore the ALJ did
not have to consider it—because the report “did not relate back to the relevant time period” and
was from a “non-medical source.” (Def.’s Br. at 7.) However, as Plaintiff correctly notes, a
licensed Physician Assistant is considered a medical source under Social Security Administration
Regulations, 20 C.F.R. § 404.1502(a)(8). (Reply at 4, ECF No. 16.)’ Also, non-contemporaneous
evidence can be probative in certain circumstances. See Newell v. Comm’r of Soc. Sec., 347 F.3d
541, 547 (3d Cir. 2003) (“Retrospective diagnosis of an impairment, even if uncorroborated by
contemporaneous medical records, but corroborated by lay evidence relating back to the claimed
period of disability, can support a finding of past impairment.”). In Newell, the Third Circuit
reversed and remanded because the ALJ had failed to consider the plaintiff’s non-
contemporaneous evidence that suggested an earlier onset date of disability, recognizing that the
plaintiff suffered from “slowly progressing conditions.” Jd. at 547-49. |

However, the circumstances at hand are distinguishable from those in Newell. In Newell,
the plaintiff lacked records from the relevant time period because she could not afford to seek
medical treatment, and therefore the court found medical records from a year after the date last
insured to be probative. /d. Here, Plaintiff did seek treatment throughout the relevant time period
and submitted lengthy medical records, which were considered in the ALJ’s decision. See
Mauriello y. Astrue, 2010 WL 2079717, at *11 (D.N.J. May 25, 2010) (distinguishing the
plaintiff's case from Newell because “the ALJ ha[d] access to adequate medical records from the
time period in question”). Additionally, nothing in the Hanna Report refers back to the relevant
time period or discusses the origin of Plaintiffs impairments. Instead, the Hanna Report assesses

Plaintiff's physical capabilities as of January 30, 2018, over four years after the date last insured.

 

’ The page number to which the Court refers is the CM/ECF page number.

15
Case 3:19-cv-08687-AET Document17 Filed 06/11/20 Page 16 of 20 PagelD: 994

(R. 882-85.) For these reasons, the Court finds that the Hanna Report has little probative value,
and therefore the ALJ did not err by refusing to address it. See Fargnoli, 247 F.3d at 42
(requiring the ALJ to consider conflicting probative evidence); see also Adorno v. Shalala, 40
F.3d 43, 48 (3d Cir. 1994) (remanding where the ALJ failed to provide an explanation for
rejecting “probative evidence which would suggest a contrary disposition”).

Additionally, the Court finds that the ALJ’s determination is supported by substantial
evidence in the record. Medical records show that Plaintiff suffered from lumbar radiculopathy
throughout the relevant time period, but there are inconsistencies as to the severity and limiting
effects of Plaintiff's condition. Additionally, multiple sources note the inconsistencies in
Plaintiffs own reported pain and her physical abilities. (See, e.g., R. 461 (finding “questionable
patient reliability”); 481 (finding “no motor or sensory deficit” but tenderness over the lumbar
spine); 761 (finding normal strength in the lower extremities, no sciatic notch tenderness, and
limited sensory deficit).) Accordingly, because substantial evidence in the record supports the
ALJ’s findings, and because the Hanna Report has little probative value, the Court finds that the
ALJ did not err in omitting the Hanna Report from his analysis.

IL. Failure to Consider Exhibits 12F-20F

Plaintiff further argues that the ALJ erred by failing to address Exhibits 12F—20F
altogether, (Pl.’s Br. at 12.) These exhibits, with the exception of Exhibit 12F, contain records
from after Plaintiff's date last insured. Plaintiff does not pinpoint what evidence in these records
constitutes “conflicting probative evidence.” Fargnoli, 247 F.3d at 42. Exhibit 12F documents
Plaintiff’s several visits to the Henry J. Austin Health Center from December 13, 2010 through
June 16, 2011, during which Plaintiff was prescribed refills of her pain medication and doctors

found that Plaintiff likely suffered from lumbar radiculopathy. (R. 806-13.) This information is

16
Case 3:19-cv-08687-AET Document17 Filed 06/11/20 Page 17 of 20 PagelD: 995

consistent with the ALJ’s findings, and therefore does not constitute conflicting probative
evidence.

Upon review of the remaining non-contemporaneous exhibits, the Court finds that the
information contained therein is not particularly probative. The exhibits document Plaintiff’ s
continued pain after the date last insured, as well as some newly developed conditions. (See, e.g.,
R. 827-42 (documenting continued prescriptions of pain medication); 842 (noting that a new
EMG appeared normal); R. 847 (citing Plaintiff's complaint of newly developed foot pain).) This
information is primarily cumulative with the other exhibits cited by the ALJ. The only significant
finding in these exhibits was an MRI on June 22, 2017 that showed “mild multilevel disc disease
and degenerative change.” (R. 868.) However, as noted above, the existence of ample medical
evidence from the relevant time period diminishes the probative value of non-contemporaneous
exhibits. See supra Section I. Plaintiff underwent numerous MRIs during the relevant time
period that all appeared normal (R. 290, 474, 543, 429.) Accordingly, these results hold greater
weight than the results of the MRI taken several years after Plaintiff’s date last insured. For these
reasons, the ALJ did not err by omitting Exhibits 12P—20F from his opinion.

I. Use ofa Cane

Plaintiff also asserts that the ALJ erred by failing to address Plaintiff’s need to use a cane
and failing to pose a hypothetical that included the use of a cane to the vocational expert. (Pl.’s
Br. at 15.) Plaintiff contends that none of the vocations identified by the VE could be performed
with the use of a cane, (/d. at 16.) Defendant responds that the ALJ noted Plaintiff's use of a cane
and nothing in the record suggests that the cane was medically necessary. (Opp’n at 8.)

In addressing a claimant’s RFC, the ALJ need only consider “medically required”

devices. SSR 96—-9p, 1996 WL 374185, at *7 (July 2, 1996). “To find that a hand-held assistive

17
Case 3:19-cv-08687-AET Document17 Filed 06/11/20 Page 18 of 20 PagelD: 996

device is medically required, there must be medical documentation establishing the need for a
hand-held assistive device to aid in walking or standing, and describing the circumstances for
which it is needed.” Jd. A prescription for a cane is insufficient to demonstrate that a cane is
medically necessary. See Howze vy. Barnhart, 53 F. App’x. 218, 222 (3d Cir. 2002) (finding that
multiple references to Plaintiffs use of a cane throughout the record and a physician’s “script”
for a cane were “insufficient to support a finding that the [plaintiff’s] cane was medically
necessary”); see also Rodriguez v. Comm’r of Soc. Sec., 2017 WL 935442, at *8 (D.N.J. Mar. 9,
2017) (finding the plaintiff's cane was not medically necessary, despite a prescription for the
cane, because the plaintiff admitted he could walk several blocks without the cane and other
medical reports indicated that the claimant’s gait was normal).

Plaintiff has not provided sufficient evidence that her cane was medically necessary. The
ALJ acknowledged that Plaintiff reported using a cane in her Function Report and testified that
she was prescribed the cane in 2007 or 2008. (R. 19.) However, there is no evidence of this
prescription in the record. While several medical professionals observed that Plaintiff walked
with a cane, none made a medical determination that the cane was required, and several reports
indicated that Plaintiff exhibited a normal gait. (See, e.g., R. 509 (“Gait and station were
normal.”); R. 532 (“[Plaintiff] walks with a cane. There is no motor deficit.”).) Additionally, at
least one medical opinion found that Plaintiff did not require the use of a cane (R. 456
(“[Plaintiff] walks with a cane in her right hand and quite frankly, I do not see a true reason for
the use of this cane.”)), and Plaintiff herself testified that she only uses the cane on days when
her pain is greater than usual (R. 45). For these reasons, the ALJ’s decision not to include

Plaintiff's use of a cane in the RFC determination is supported by substantial evidence.

18
Case 3:19-cv-08687-AET Document17 Filed 06/11/20 Page 19 of 20 PagelD: 997

IV. Worker’s Compensation Opinions

Finally, Plaintiff argues that the ALJ erred by “wholly reject[ing] the Plaintiff's
substantial Workers’ Compensation opinions.” (Pl.’s Br. at 16.) Plaintiff contends that “while it
is true that an ALJ may accept some parts of the evidence and reject other parts, she must,
however, consider all the evidence and give some reason for discounting the rejected evidence.”
(Pl.’s Br. at 17 (citing Adorno, 40 F.3d at 48).) Meanwhile, Defendant asserts that the ALJ is
permitted to give lesser weight to opinions prepared for worker’s compensation. (Opp’n at 6.)

In Coria v. Heckler, 750 F.2d 245 (3d Cir. 1984), the Third Circuit noted that “there are
different statutory tests for disability under worker’s compensation statutes and under the Social
Security Act,” and therefore an ALJ “could reasonably disregard so much of the physicians’
reports as set forth their conclusions as to [the claimant’s] disability for worker’s compensation
purposes.” Jd, at 247-48. However, the Court recognized that this does not apply to objective
medical findings within those reports. Id. Relying on Coria, the Third Circuit more recently
upheld an ALJ’s decision to afford little weight to the opinions in a report prepared for worker’s
compensation, even though the ALJ was silent as to whether he considered the medical findings
in the report. See Moraes v. Comm’r of Soc. Sec., 645 F. App’x 182, 186-87 (3d Cir. 2016). The
Court reasoned that although the ALJ did not “expressly cite the portion of [the] report that
discusses her findings as to [the plaintiffs] medical conditions, there is no indication in the
decision that the ALJ wholly rejected those findings; indeed, they are consistent with the ALJ’s
determination at step two.” Jd. The Court reasoned that the findings in the report had little
additional probative value, and therefore the ALJ was not required to reference them. Jd. (citing
Fargnoli, 247 F.3d at 42) (“[W]e do not expect the ALJ to make reference to every relevant

treatment note.’’).

19
Case 3:19-cv-08687-AET Document17 Filed 06/11/20 Page 20 of 20 PagelD: 998

The ALJ did not wholly reject the worker’s compensation exhibits as Plaintiff suggests,
but rather stated that “the opinions in Exhibits 5F, 9F, and 11F have been considered but are not
afforded much weight.” (R. 20 (emphasis added).) The ALJ cites to several medical findings
contained in Exhibits SF and 9F, including MRIs performed in October 2007 and December
2010 and Dr. Levine’s findings as noted in Dr. Blumenthal’s report. (R. 20.) Therefore, similar
to Moraes, there is no indication that the ALJ wholly rejected the medical findings in these
reports, and the findings are consistent with the ALJ’s determination that Plaintiff suffered a
severe impairment of right L5 radiculopathy. The ALJ based his decision to give little weight to
the opinions on the fact that “worker’s compensation is a different program from Social Security
and has different requirements.” (R. 20.) This reasoning is consistent with the Third Circuit’ s
holding in Coria and provides a sufficient explanation for affording these opinions little weight.
For these reasons, the ALJ did not err in his decision to give little weight to the opinions
prepared for worker’s compensation.

CONCLUSION

For the foregoing reasons, the Court affirms the decision of Defendant Commissioner of

NNER E. THOMPSON Aah

Social Security. An appropriate Order will follow.

 

 

20
